     Case: 4:20-cv-01880-CDP Doc. #: 11 Filed: 04/28/21 Page: 1 of 2 PageID #: 72




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

DONALD STEWART,                           )
                                          )
         Movant,                          )
                                          )
v.                                        )     No. 4:20 CV 1880 CDP
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
         Respondent.                      )

                          MEMORANDUM AND ORDER

         This matter is before me on movant’s latest motion to again amend his case

and “hold it in abeyance” for sixty days so that he may file an amended § 2255

motion. Once again, movant has not presented the Court with a proposed amended

§ 2255 motion, so the Court cannot yet determine whether leave to amend should

be granted. As I have explained, the Court does not issue preemptive rulings. If

movant properly seeks leave to amend his § 2255 motion, the Court will provide

respondent with the opportunity to respond and then rule on the motion. But until

such a motion is filed, the issue is not properly before the Court and it cannot issue

a ruling with respect to any proposed amendments. Movant’s request for a

certificate of appealability is denied.

         Accordingly,
  Case: 4:20-cv-01880-CDP Doc. #: 11 Filed: 04/28/21 Page: 2 of 2 PageID #: 73




      IT IS HEREBY ORDERED that the motion to stay and alternative request

for a certificate of appealability [10] are denied.




                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE

Dated this 28th day of April, 2021.




                                           2
